Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below to correct insufficient antecedent basis for claim 1. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
1. (Currently Amended) A method comprising:
applying, based at least in part on first data representative of scene information corresponding to a full frame, one or more ray tracing algorithms using a first GPU resource of  a cloud server to render a first reduced resolution image comprising a first set of pixels from the full frame; 
applying, based at least in part on the first data, the one or more ray tracing algorithms using a second GPU resource of the cloud server to render a second reduced resolution image comprising a second set of pixels from the full frame, wherein the first set of pixels and the second set of pixels are interleaved in the full frame;
applying, using one or more processing units of the cloud server, image-space filtering to the first reduced resolution image and the second reduced resolution image to generate a first filtered image and a second filtered image; 
generating, using the one or more processing units of the cloud server, the full frame based at least in part on merging the first filtered image and the second filtered image; and 
streaming, using the one or more processing units of the cloud server, second data representative of the full frame to a client device remotely located with respect to the cloud server.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for rendering an image using a cloud server by: (1) rendering a first set of pixels of the image using a ray tracing algorithm and a first GPU resource of the cloud server; (2) rendering a second set of pixels of the image using the ray tracing algorithm and a second GPU resource of the cloud server, wherein the first set of pixels and the second set of pixels are interleaved in the image; (3) applying image-space filtering to the rendered first and second sets of pixels to generate respective first and second filtered images; (4) generating the image by merging the first and second filtered images; and (5) streaming data representing the image to a client device.
The prior art also fails to teach or suggest a corresponding cloud computing system configured to implement the above steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613